EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Boehm on 5/4/21.

The application has been amended as follows: 
Claim 1:
…a lubricant bypass channel radially inward of and extending parallel with the lubricant channel;… 
Claim 12:
… and a lubricant bypass channel radially inward of and extending parallel with the lubricant channel; …

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record is silent to an air-oil cooler as claimed, in particular, although the individual limitations are known the combination of a dual-pass lubricant channel with the inlet and outlet located as claimed in combination with the lubricant bypass channel  radially inward and extending parallel with the lubricant channel with an air cooling structure bounding the lubricant channel and having an arcuate shape and at least spanning the gas turbine core engine. It would not have been obvious to combine different features in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741